 
 
I 
112th CONGRESS 2d Session 
H. R. 5330 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Ms. Bonamici introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the rate of duty on certain leathered footwear for women. 
 
 
1.Certain leathered footwear for women 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Footwear for women, with uppers of leather other than of pigskin (other than house slippers, work footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the like, and other than slip-on footwear), valued $27/pair or higher, such footwear which designed to be worn in lieu of, but not over, other footwear as a protection against water, oil, grease or chemicals or cold or inclement weather where such protection includes protection against water that is imparted by the use of a coated or laminated textile fabric (provided for in subheading 6403.99.90)FreeNo changeNo changeOn or before 12/31/2015    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
